ETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-10 and 13-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sgandurra et al. (US 20140362882).
Regarding claim 1, Sgandurra et al. discloses in figure 1 and specification:
1. A laser system comprising: 
2a high voltage AC-to-DC power converter (see, 12, 14, fig. 1, see also, paragraph [0019]); 
3one or more current sources (see, 10, fig. 1, see also, paragraph [0019]) coupled to the high voltage AC-to-DC power 4converter without a DC-to-DC converter between the one or more current sources and the 5AC-to-DC power Source wherein each of the one or more current sources include a high 6voltage switch (see, 20, fig. 1, see also, paragraph [0019]) and one or more independent safety shutoffs (see, 32, 34, fig. 1, see also, paragraph [0021]); 
7a laser module (see, 30, fig. 1, see also, paragraph [0019]) operably coupled to the one or more current source and configured 8to emit electromagnetic radiation wherein the one or more safety shutoffs are configured 9to disable emission of electromagnetic radiation from the laser module when triggered (see,  paragraph [0020]-[0022]). 
    PNG
    media_image1.png
    335
    585
    media_image1.png
    Greyscale

Regarding claim 2, S Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the one or more safety shutoffs include a first safety 2shutoff (see, top of 20s and 34s, fig. 1, see also, paragraph [0021]) having a circuit configured to interrupt power to a driver for the high voltage 3switch in the current source.
Regarding claim 3, S Sgandurra et al. discloses in figure 1 and specification the laser system of claim 2 wherein the one or more safety shutoffs include a second 2safety shutoff  (see, bottom of 20 and 34s, fig. 1, see also, paragraph [0021]) having a circuit configured to instruct a controller to turn off the high 3voltage switch in the current source.
Regarding claim 4,  Sgandurra et al. discloses in figure 1 and specification the laser system of claim 3 further comprising a current source controller (see, 38, 40, fig. 1, see also, paragraph [0021]) coupled to the 2one or more independent safety shutoffs configured to generate enabling signals, wherein 3the current source controller responds to a safety-related signal from a safety sensor by 4interrupting enabling signals that enable normal current source operation when the safety 5sensor does not output the safety related signal and, wherein the one or more independent 6safety shutoffs disable the high voltage switch in the current source in the absence of the 7enabling signal (see, paragraph [0020]-[0021]).
Regarding claim 5, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 4 wherein the current source controller further comprises a first 2safety shutoff safety check including circuitry configured to measure power to the driver 3for the switch to determine proper operation of the first safety shutoff (inherent for the operation of safety shutoffs).
 Regarding claim 6, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 4 wherein the current source controller further comprises a second safety shutoff safety check including circuitry configured to measure power 14Attorney Docket No. IPG-P2037-USacross the switch when the controller instructs the switch to turn off due to the second 4safety shutoff to determine proper operation of the second safety shutoff (inherent for the operation of a first and second safety shutoffs).
Regarding claim 7, S Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the one or more safety shutoffs include a safety 2shutoff (see, 20s and 34s, fig. 1, see also, paragraph [0021]) having a circuit configured to instruct a controller to turn off the high voltage 3switch in the current source (inherent for the operation of safety shutoffs).
Regarding claim 8, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the high voltage AC-to-DC converter includes at 2least one transformer mounted in plane with a circuit board (inherent for generating the high voltage).
Regarding claim 9, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the high voltage switch is a Gallium Nitride 2transistor (see, paragraph [0009], here, a switching array comprised of solid state insulated-gate bipolar transistors (IGBT)).
Regarding claim 10, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the high voltage switch is a surface mount switch (inherent for mounting the solid state chip to the circuit board) 2and the AC-to-DC converter and the current source include thermally conductive metal 3underneath at least one surface mount components (inherent for controlling the heating of the device)
Regarding claim 13, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein the one or more current sources further comprise a 2plurality of high voltage switches and a transformer (see, paragraph [0024]).
Regarding claim 14, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 13 wherein the plurality of high voltage switches are 2configured to receive a DC voltage from the AC-to-DC converter and generate an AC 3voltage through the transformer which is rectified to a DC voltage before being sent to 4the laser module (see, paragraph [0024]).
Regarding claim 15, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 14 wherein the one or more current sources further include a 2 current source controller configured to control switching of the high voltage switches to 15Attorney Docket No. IPG-P2037-US 3 generate an AC current through the transformer and maintain the rectified DC voltage at 4constant current level (see, paragraph [0024]).
Regarding claim 16, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1 wherein a short circuit failure of the high voltage switch 2results in DC voltage at a transformer with no current flowing to the laser module (see, paragraph [0025]).
Regarding claim 17, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 1, further comprising an enclosure, wherein the high voltage 2AC-to-DC power converter, one or more current sources, and laser module are located in 3the enclosure (inherent for such a high powered laser due to the safety issue.).
Regarding claim 18, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 17, wherein the enclosure is sealed (inherent for such a high powered laser due to the safety issue.).
Regarding claim 19, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 18, wherein the enclosure is sealed with gaskets at one or more 2mechanical interfaces (inherent for such a high powered laser due to the safety issue.).
Regarding claim 20, Sgandurra et al. discloses in figure 1 and specification the laser system of claim 17, wherein the enclosure includes conduits for coolant 2coupled to a heat exchanger (inherent for the effective cooling to control the heating generated by high powered laser).
Regarding claim 21, Sgandurra et al. discloses in figure 1 and specification the l laser system of claim 20, wherein the conduits include pipes or cavities that are 2hermetically sealed so there are no internal sources of moisture within the enclosure (inherent for preventing  the internal sources of moisture which damage the component within the enclosure).
Regarding claim 22, Sgandurra et al. discloses in figure 1 and specification the system of claim 17, further comprising a dehumidifier configured to remove ambient 2moisture from within the enclosure (inherent for preventing  the internal sources of moisture which damage the component within the enclosure).
Regarding claim 23, Sgandurra et al. discloses in figure 1 and specification the system of claim 22, wherein the dehumidifier is an electrolysis-type dehumidifier. (inherent for preventing  the internal sources of moisture in the high powered laser).
Regarding claim 24, Sgandurra et al. discloses in figure 1 and specification the system of claim 17, further comprising a desiccant element disposed within the 2enclosure (inherent for preventing  the internal sources of moisture in the high powered laser).
Regarding claim 25, Sgandurra et al. discloses in figure 1 and specification the system of claim 17, wherein the desiccant element includes a silica gel desiccant 2pack. (inherent for preventing  the internal sources of moisture in the high powered laser).
Regarding claim 26, Sgandurra et al. discloses in figure 1 and specification the system of claim 17, wherein the dimensions of the enclosure and power of the laser 2system are such that the laser system has a volume per kilowatt ratio between about 8 3 liters per kilowatt and about 16 liters per kilowatt (see, paragraph [0026]).
Regarding claim 27, Sgandurra et al. discloses in figure 1 and specification the system of claim 26, wherein the power of the laser system is between about 2 2kilowatts and about 4 kilowatts (see, paragraph [0026]).
Regarding claim 28, Sgandurra et al. discloses in figure 1 and specification the system of claim 17, wherein the dimensions of the enclosure and power of the laser 2system are such that the laser system has a volume per kilowatt ratio between about 15 3liters per kilowatt and about 22 liters per kilowatt (see, paragraph [0026]).
Regarding claim 29, Sgandurra et al. discloses in figure 1 and specification the system of claim 28, wherein the power of the laser system is between about 1 2kilowatts and about 1.5 kilowatts (see, paragraph [0026]).
Regarding claim 30, Sgandurra et al. discloses in figure 1 and specification the system of claim 1, wherein the laser module includes a fiber laser (see, paragraph [0023]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sgandurra et al. above, and further in view of DILSH et al. (US 20200075455). 
	Regarding claim 11, Sgandurra et al. discloses the limitations of claim 1 for the reasons above.
However, Sgandurra et al. is silent as to the limitation of “a liquid cooling system including a metal 2heat exchanger coupled to at least one ceramic cooling pad and wherein at least one 3ceramic cooling pad is coupled to a side of at least one circuit board of the AC-to-DC 4power converter and a side of at least one circuit board of the current source”.
DILSH et al. discloses that a component consisting of a first ceramic substrate, a ceramic fin cooler or a liquid-operated ceramic cooler or a ceramic heat sink (air- or liquid-cooled) comprising an upper face and lower face, a metallization being applied to the upper face, to which metallization a circuit made of a semi-conductor material is attached by the lower face thereof via a connecting means (see, paragraph [0001]). Even though DILSH et al. does not disclose that “wherein at least one 3ceramic cooling pad is coupled to a side of at least one circuit board of the AC-to-DC 4power converter and a side of at least one circuit board of the current source” as claimed, DILSH et al. discloses the connecting means can be realized.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of  “a liquid cooling system including a metal 2heat exchanger coupled to at least one ceramic cooling pad and wherein at least one 3ceramic cooling pad is coupled to a side of at least one circuit board of the AC-to-DC 4power converter and a side of at least one circuit board of the current source” with a laser system of Sgandurra et al.  because selecting such a liquid cooling allows for providing effective cooling means to the laser system.
Regarding claim 12, the modified device of Sgandurra et al. discloses the limitations of claim 11 for the reasons above and Sgandurra et al. also disclose that wherein the laser module includes a laser diode (see, Abstract) coupled to 2at least one ceramic cooling pad.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voloden et al. (US 20150255943) discloses the HIGH POWER FIBER LASER SAFETY CONTROL SYSTEM.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828